[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]PRETRIAL ORDER
After a hearing at which Attorneys William Egan, Nancy Gould and Richard Weinstein were present, and agreed to the following schedule it is hereby ORDERED:
1. All Interrogatories and Requests for Production will be filed on or before June 30, 1996 and Responses thereto will be filed on or before July 31, 1996.
2. All Requests to Admit will be filed on or before June 30, 1996.
3. All depositions will be completed on or before August 31, 1996.
4. The plaintiff will file an Amended Complaint on or before June 14, 1996. Plaintiff has represented that the purpose of the foregoing is to include the lien for the Grand List of 1994.
5. All Motions for Summary Judgment will be filed on or before October 30, 1996 and Responses thereto will be filed on or before December 15, 1996.
6. The case should not be scheduled for trial until after April, 1997, unless no party files a Motion for Summary Judgment, in which event the case may be scheduled for trial on an earlier date.
By the court, Aurigemma, J.